Citation Nr: 1547527	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from February 1974 to April 1976, and although he served during the Vietnam Conflict he had no overseas service. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied a reopening of a claim for service connection for left knee disorder.

The Veteran testified in July 2012 before the undersigned Veterans Law Judge sitting in Cleveland, Ohio.  A transcript of that testimony is on file.  

In December 2012, the Board remanded the case to the RO for additional development.  In June 2013, the RO furnished the Veteran a Supplemental Statement of the Case that addressed the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disorder.  The case is once again before the Board.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of records in these electronic systems. 

In correspondence in December 2014, contained in Virtual VA, the Veteran reported that his Social Security Administration (SSA) benefits had been discontinued because his doctor had said that he was no longer disabled.  He also stated that he was not employed because he was not able to work.  He also requested that his "award" be increased.  However, he has not stated that he cannot work due solely to his service-connected low back disability, rated 20 percent disabling, and which is his only service-connected disorder.  Thus, this correspondence appears to be a claim for an increased rating for the service-connected low back disability and it, as well as the matter of whether the Veteran is seeking a total disability rating based on individual unemployability due to that service-connected disability (TDIU), is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In July 1994, the RO denied reopening of a claim for service connection for a left knee disorder.  Although notified of the denial, the Veteran did not appeal this action and it became final.  

2.  The evidence received since the unappealed rating action of July 1994, taken together with evidence previously on file, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision of July 1994, which denied reopening of the claim for service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105(c) West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2015).  

2.  New and material evidence has not been presented to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim. The VCAA notice was intended to be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Previously, in the reopening context it was required that VCAA notice provide information as to the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the specific reason(s) for the prior denial.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the VCAA notice by letter of December 2006, prior to the June 2007 adjudication which is appealed, in which the Veteran was informed that new and material evidence was needed to reopen the claim for service connection for a left knee disorder.  He was notified of the evidence needed to substantiate the claim for service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection claim and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's service treatment records (STRs).  Both VA outpatient treatment (VAOPT) and private treatment records are on file.  The records of the Veteran's claim for disability benefits with the Social Security Administration (SSA) are on file. 

The Veteran testified in support of his claims at the July 2012 travel Board hearing.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has the Board identified any prejudice in the conduct of the Board hearing. 

As to reopening of the claim for service connection for a left knee disorder, the Veteran was previously provided a VA examination in 1976 on this matter.  Under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (obtaining an examination is not necessary unless the claim was to be adjudicated on the merits). 

Also, pursuant to the 2012 Board remand additional VA treatment records have been obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

The STRs show that in April 1975 the Veteran was evaluated for a complaint of pain or giving out of the left knee.  Chondromalacia of the left knee was to be ruled out.  When evaluated it was noted that 10 days earlier the Veteran had had a sudden pain and fallen to the floor.  His initial swelling had since subsided.  He had not had popping, locking or giving way but had persistent pain when there was stress on the knee.  Upon examination, he had no knee effusion, and range of motion of the knees was equal.  There was no retropatellar crepitus or tenderness.  The ligaments were stable.  McMurray's sign was negative.  The impression was probably a pinched fat pad or possibly a mild tear of the medial meniscus.  The Veteran was to be given limited duty for 3 weeks, without prolonged walking or steady marching, was to perform quadriceps exercises, and was to return to the clinic as needed.

The November 1975 examination for service separation revealed no abnormality of the Veteran's left knee. 

Upon VA examination in October 1976, the Veteran's carriage, posture, and gait were normal.  In pertinent part, he complained of pain in the left knee and he reported that that on occasion his left knee would give way.  He related that he had injured his left knee during service and was given pain pills and an Ace bandage.  The physical examination revealed no atrophy of the lower extremities.  There was no swelling of the left knee, and range of motion thereof was within normal limits.  There was no crepitation of that joint.  The diagnosis was a residual strain of the left knee. 

During private hospitalization in October 1992 for unrelated reasons, the Veteran reported having had a history of a stab wound of a leg which he believed had been sometime in 1973.  On examination he had a scar on the right leg and the back of the knee. 

VAOPT records reflect that in December 1992 the Veteran's complaints included left knee pain. 

In the Veteran's July 1993 application to reopen the claim for service connection for a left knee disorder he reported that he had been hospitalized for about 2 weeks during service for a left knee injury.  Afterwards, he had complained about pain and giving way of the knee.  Medics had told him that if it did not get better, surgery might be needed, including on the cartilage.  Ever since 1976 VA had prescribed him medication for pain. 

In the June 1994 application to reopen the claim for service connection for a left knee disorder he related having had twisted the knee with resultant damage to the nerve, ligaments, and cartilage of that knee. 

Evidence Not of Record at the Time of the July 1994 Rating Decision

The VA clinical records obtained pursuant to the Board's 2012 remand and which were created prior to the July 1994 denial of reopening of the claim for service connection for a left knee disorder include the following.  

During VA hospitalization in 1976 for an appendectomy, no abnormality or history of left knee disability was noted.  

An October 21, 1980, VAOPT notation reflects that the Veteran had injured his knee within the last week while at work.  Workers compensation papers were filled out.  On examination he had an abrasion of the left knee.  The diagnosis was trauma of the left knee.  

During VA hospitalization in March and April 1986 for substance abuse, no abnormality of the Veteran's left knee was noted.  

An August 22, 1986, VAOPT record shows that the Veteran had pain and swelling of the left knee.  He had a history of trauma to the left knee 10 years earlier which caused transient effusion.  Since then he had had occasional episodes of pain and swelling.  He had never had his knee tapped (i.e., had not had fluid drained from within his knee).  On examination there was full range of motion and no instability of the left knee.  There was minimal tenderness in the sub-patellar area.  The assessment was mild post-traumatic arthritis, for which he was given Indocin.  

An October 23, 1987, VAOPT notation shows that the Veteran was seen for increasing left knee pain since working on his knees one week ago.  He had a history of two injuries.  The assessment was knee pain questionably secondary to old injury.  

A November 1987 left knee X-ray revealed no significant abnormality of the bone, joints or adjacent soft tissue.  

The Veteran received physical therapy for both knees in February 1994, at which time he reported having sustained a twisting injury of the left knee in 1975.  In June 1994 he was discharged from a physical therapy program in which he was being treated for his knees.   

The Veteran was treated in April 1994 for bilateral knee pain.  At that time he related having injury his left knee in 1975 and "had water on the knee which turned into arthritis."  He also stated that he had "dislocated" his left knee in 1975.  It was noted that an October 1987 left knee X-ray revealed no significant bony abnormality.  

A July 7, 1994 (the date that notice was mailed to the Veteran of the denial of reopening of the claim for service connection for left knee disability) notation indicates that the Veteran had a history of degenerative joint disease (DJD) of both knees (although there was no accompanying report of X-rays). 

Additional Evidence Created Since the July 1994 Rating Decision

VA CAPRI records reveal that X-rays in February 1995 of the Veteran knees revealed no significant bone or joint abnormality.  

Private treatment records show that in August 1997 the Veteran complained of low back pain which radiated down his left leg, to the left knee.  In January and February 1998 he reported that the low back pain radiated down both legs.  His initial injury was a November 1995 motor vehicle accident, following which he had one year of therapy without relief.  

At a private medical facility, in March 1998, the Veteran underwent bilateral L5-S1 hemi-laminotomies, foraminotomies, and diskectomies. 

At a prior October 1999 RO hearing the Veteran testified in conjunction with an appeal for service connection for degenerative disc disease (DDD) of the spine and a rating in excess of 20 percent for the service-connected low back disorder.  He testified that he had pain and numbness of the left leg.  He used a TENS unit.  He wore a back brace and took medication for his back pain.  He had used a cane since 1992. He felt that he had left foot-drop.  

VAOPT records show that a history of DJD of both knees was reported in September 2000.  

A November 30, 2000, VAOPT notation shows that the Veteran complained of knee pain.  He had a history of trauma 6 years ago, having twisted a knee, and had been given a knee brace (which knee was not specified in any portion of this VAOPT).  

A January 2001 VA clinical notation indicates that the Veteran was in a motor vehicle accident (MVA) in December 2000.  X-rays of his knees in January 2001 revealed no significant abnormality of the bone, joints or adjacent soft tissues.  In November 2002 his complaints included left knee pain.  

An independent medical opinion was obtained in January 2004, in conjunction with the Veteran's earlier appeal.  It was opined that it was medically correct to say that the Veteran's disc disease developed completely independent of the low back strain.  A low back strain was an injury that affected the muscles of the lower back and caused pain, spasm, and stiffness, which was limited to the lower back region.  A herniated disc occurred when the nucleus pulposus ruptured through the annulus fibrosus.  There was no evidence that the Veteran manifested any symptoms suggestive of a herniated disc until his motor vehicle accident in 1995.  It was opined that the Veteran's disc disease developed from injuries sustained in the motor vehicle accident and was unrelated to his low back strain. 

On VA examination in April 2007 it was reported that after incurring a low back strain in 1974, over the years the Veteran had been diagnosed with nonservice-connected spinal DDD.  Since his low back surgery in 1998 he had had persistent back pain that was gradually getting worse.  He had had further progress of DDD and might need additional surgery for it.  He had radicular pain as well as some numbness and tingling, paresthesias down both legs.  He used a cane and sometimes used a back brace when walking.  He had been disabled from his normal job but this was due to his back and multiple other problems, including eye and knee problems as well as carpal tunnel problems. 

On physical examination the Veteran had a well healed surgical scar on his back.  He had painful motion, tenderness, and muscle spasm over the lumbar spine.  On sensory and motor examination there was some decreased sensation in both legs below the knees.  Reflexes were hypoactive but equal at the knees and ankles. Strength was equal in both lower extremities.  Straight leg raising reproduced a little bit of thigh and groin pain.  The diagnosis was post-operative lumbar disc disease. 

VA CAPRI records show that in May 2007 the Veteran complained of pain in multiple joints, including the knees.  In June 2009 he complained of pain in his low back and his left knee. 

VAOPT records from June to September 2010 reflect treatment for hypertension, type 2 diabetes, Hepatitis C, and Graves disease but contain no records of treatment or histories as to the Veteran's left knee. 

On VA spinal examination in March 2011 the Veteran had radiation of pain into both lower extremities, but greater into the left lower extremity.  He also had numbness and tingling.  He used and needed assistive devices to walk, using a cane and sometimes a back brace. 

On physical examination the Veteran had he had decreased sensation in both lower extremities, in the L4-5 nerve root distribution.  Reflexes were slightly decreased but equal at the knees and ankles.  Strength in both lower extremities was equal. Straight leg raising was positive on the right and the left at 65 degrees.  There was no muscle atrophy.  He also had sensory deficits.  The diagnoses were post-operative lumbar disc disease and chronic lumbosacral sprain.  It was stated that the Veteran's neurological deficits were of mild degree, and he did not have complete paralysis of the sciatic nerve. 

At the July 2012 travel Board hearing the Veteran testified that he had problems with his left knee during his active military service and had had continuing problems since military service.  Page 3.  He was in a weight management class which was to help his left knee by losing weight and learning how to exercise without hurting himself.  Pages 3 and 4.  No doctor had recently told him that his knee problems were related to military service but he had been told this when he came home from military service.  These records had been previously submitted. He was unsure whether there was any possibility that a current treating physician could submit a statement to the effect that a left knee disorder was related to military service.  Page 4. 

Law and Regulations

Generally, a claim which had been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b), (c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured as to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and a separate determination in the reopening analysis, but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

VA must review all of the evidence received since the last final disallowance of claim, on any basis, in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received for reopening, the recently submitted evidence will be presumed credible, but not necessarily competent.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be established for a disability resulting from personal injury suffered or disease incurred or, if pre-existing, aggravated during active, military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


New and Material Evidence

Service connection for a left knee disorder was originally denied by the RO in December 1976 rating decision.  The evidence of record on file at that time included the STRs, which revealed that the Veteran was seen in April 1975 for falling and striking his knee, and that a November 1975 separation examination revealed no a left knee disability.  Although an October 1976 VA examination report indicated a diagnosis of residual strain of the left knee, x-rays of the left knee were normal, and the results of the physical examination revealed that the Veteran demonstrated a normal gait with no limitation of motion, muscle atrophy, swelling, or crepitus.  In this context, since the record evidence on file at that time showed that the examination results were normal at separation and within a year thereafter, a chronic left knee disability was not shown to have been caused by or incurred in service.  Thus, because the record showed no left knee disability on separation examination and normal clinical findings, as well as normal x-rays, of the left knee on the October 1976 VA examination, it was the RO's determination that a permanent residual left knee disability, which was related to service, was not evidenced by the record.  In December 1976, the RO notified the Veteran of this decision and of his appellate rights, but he did not initiate an appeal.

In July 1993, the Veteran petitioned to reopen the claim; and, in a February 1994 rating decision, the RO denied reopening of that claim, determining that the Veteran had failed to submit new and material evidence.  The evidence of file at the time of that decision consisted of VA medical records dated in December 1992, showing that the Veteran had presented with complaints of left knee pain, and other VA medical records covering the period from 1991 to 1993, indicating treatment for various conditions not germane to the left knee.  In February 1994, the RO notified the Veteran of this decision and of his appellate rights.

In June 1994, the Veteran submitted another application to reopen.  In a July 1994 Determination Letter, which included notice of the Veteran's appellate rights, the RO noted that the Veteran needed to submit new and material evidence to reopen the left knee claim and, thus, found that treatment following the VA examination in 1976, as claimed by the Veteran, was not material because it did not prove that the condition was incurred in or aggravated by service.  Following notice of the RO decisions in February and July of 1994, respectively, the Veteran did not file an appeal. 

Since the June 1994 VA application and authorization forms contained enough information to identify and locate putative VA records, covering the approximate time frame from (1976 or) 1977 to the present, VA is deemed to have constructive knowledge of such VA records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (The Secretary is deemed to have constructive knowledge of information and evidence generated by VA).

Under 38 C.F.R. § 3.156(b), the Board is still required to assess these VA records and make a determination as whether they constitute new and material evidence relating to the July 1993 petition to reopen, which may abate the finality of the February and July 1994 RO decisions.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (explaining the proper interpretation and application of 38 C.F.R. § 3.156(b)).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseski, 22 Vet. App. 461, 468 (2011).

A review of evidence, including VA clinical records constructively of record at the time of the July 1994 rating decision, accumulated since the December 1976 rating decision shows that the Veteran continues to report his in-service left knee injury, and has attempted to enhance its severity in an effort to relate such injury to his current left knee disability.  For example, he related in his 1993 application to reopen that he had been told during service that if his knee did not get better, surgery might be needed.  Nonetheless, he has never had left knee surgery, and VA clinical records prior to the July 1994 rating decision make no mention of any possible need, or even a future need, for left knee surgery.  In any event, since the evidence that was before the RO in 1976 and in 1994 already included the STRs, which described the nature and severity of the left knee injury sustained during service, as well as the type of treatment received for that injury, the Board determines that such statements by the Veteran do no more than to suggest that he received treatment in service for a left knee injury, which is merely cumulative of the evidence that was considered by the RO in 1976 and in 1994.  Accordingly, this evidence is not "new" evidence within the meaning of 38 C.F.R. § 3.156(a).

Also, when the Veteran was treated by VA in April 1994, he related that he had dislocated his left knee during service.  However, this history is simply refuted by the STRs, which clearly document that no such dislocation ever occurred.  While this history by the Veteran was new, it is clearly false and, so, does not have to be taken at face value or presumed to be credible.  Cf. Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citing Justus v. Brown, 3 Vet. App. at 513 and Duran v. Brown, 7 Vet. App. 216, 220 (1994) (Statements that are inherently false are insufficient for purposes of reopening a claim)).  Thus, this evidence does not constitute new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Similarly, in April 1994, the Veteran related that he had "water" on the knee, which turned into arthritis.  Moreover, while a July 7, 1994, VA clinical record (the date the Veteran was mailed notice of the July 6, 1994 rating decision) indicates that the Veteran related a history of DJD of both knees, the fact remains that at that time, and even as recently as 2001, there was no actually radiological study which had confirmed arthritis, or in fact any abnormality, of the Veteran's left knee (or either knee).  Moreover, there is virtually no support in the record (as constituted at any time) that "water" on or in a knee can turn into, become, or cause arthritis.  As to the above, the Veteran is not competent to attest that water or any intra-joint fluid causes arthritis.  Therefore, his assertions regarding what sequence of events caused arthritis is outside of the scope of his competence.  Cf. King v. Brown, 5 Vet. App. 19, 21 (1993) (holding that the credibility of a statement may not be presumed when the fact asserted is beyond the competence of the person making the assertion).  But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (explaining that incompetent evidence cannot enjoy the presumption of truthfulness accorded by Justus, supra, as to a determination of whether evidence is new and material for purposes of reopening a claim).  Accordingly, this evidence does not constitute new and material evidence within the mearing of 38 C.F.R. § 3.156(a).

Lastly, VA clinical records show that it was not until a number of years after a post service work-related injury, for which the Veteran claimed workers compensation, that the Veteran began to seek VA treatment for a left knee disability.  As such, these clinical records show no nexus between the Veteran's left knee disability and service.  Instead, they merely show that the Veteran sustained a work-related left knee injury, for which he has sought post service treatment.  Accordingly, while this evidence is new as it was not record at the time of the 1976 and 1994 RO decisions, is not material evidence within the meaning of 38 C.F.R. § 3.156(a).

Accordingly, as the VA clinical records, which were constructively on file at the time of the July 1994 rating decision, are either cumulative evidence already considered by the RO in 1976 and in 1994, or do not relate to an unestablished fact necessary to the substantiate claim, that is, the present left knee disability was incurred in or caused by the Veteran's military service, the evidence is not new and material evidence under 38 C.F.R. § 3.156(a), and thus does not abate the finality of the July 1994 rating decision.

There remains the question of whether the contemporaneous created evidence received since the July 1994 rating decision is new and material for the purpose of reopening.

In this regard, the additional evidence shows that the Veteran has had radicular pain from his service-connected low back disability which radiates down both legs, to such an extent that he had extensive lumbosacral surgery in 1998 and, as he testified at a prior 1999 RO hearing, he used a cane because of left foot drop.

The Veteran has continued to relate left knee to military service but he acknowledged at the 2012 Travel Board hearing that no physician had "recently" told him that his knee problems were related to military service.  On the other hand, he also testified that he had been told this when he returned from military service and such records had been previously submitted.  However, there are virtually no private clinical records on file which contain such a medical opinion.  Thus, the Veteran's testimony that such evidence of a medical nexus opinion is on file is not correct and does not take the place of such actual competent medical evidence of a nexus between current left knee disability and the acute in-service injury.  Significantly, there is no report of X-rays which indicates that even now the Veteran had arthritis, whether degenerative or traumatic, of the left knee.  In fact, X-rays as recently as January 2001 found no abnormality of his knees, and this was following an MVA in which he apparently sustained additional injuries of some kind.  Similarly, in 2000 he related a history of a twisting injury of a knee, following which he was given a knee brace (although which knee was injured was not identified).  

As the Veteran's claim was originally denied on the basis that a left knee disorder was not incurred in or caused by the Veteran's military service, the evidence received since the July 1994 RO decision does not present a reasonable possibility, in light of all of the evidence of record, of changing that disposition of the Veteran's claim on the merits.  Accordingly, the Board determines that new and material evidence has not been submitted subsequent to the July 1994 RO decision to reopen the claim for service connection for a left knee disorder.


ORDER

New and material evidence not having been submitted, the application to reopen the claim for service connection for a left knee disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


